DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	The claims recites “consisting of” in the preamble in combination with the limitations of “a seed layer”, “another seed layer”, and “a recording layer”, etc.  The limitations in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994). See MPEP 2111. Specifically, the Examiner notes that this term is defined in the specification as these layers being monolayer structure or multilayer structure (PGPUB: [0026]).  
Furthermore, it is noted that given that these nomenclature of these layers lacks a specific material, the reference layers will equate to the same layers as disclosed in the claim.
As such, the references has been shown by the Examiner to meet all the structural limitations of the product claim, the burden has shifted to the Applicants to other amend the claims to structurally (or compositionally) define over the references, or provide evidence that the structure of references can’t meet the functional limitation set forth in claim.
As set forth in MPEP 2114, while features of an product may be recited as either structurally or functionally, claims directed to a product must be distinguished from prior art in terms of structure (or composition of such structure) rather than nomenclature.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 8-10, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10424329. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims . 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the first foundation layers” should be rewritten as “the first foundation layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a medium consisting of a seed layer and another seed layer, wherein the claim further recites specific composition for the seed layer.  It is unclear to the examiner which seed layer that that the specific composition refers to. The examiner contends that “another seed layer” and “a seed layer” is insufficient to distinguish the difference between these seed layers.  It is suggested to amend the claims to recite a first seed layer and a second seed layer.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 14, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. (JP 2006-012319) in view of Okumura et al. (US 5,700,593).
Regarding claims 1, 4, 14, and 30, Terajima discloses a magnetic recording tape (Abstract) consisting of a base (1), Ru foundation layer (2), a monolayer magnetic recording layer (3), which is adjacent to the foundation layer, a protective layer (4), and a top coat layer [0028] (Fig. 1).  Terajima discloses that the Ru foundation layer comprises at least two crystal orientation planes to obtain a ratio ([0013-0014] and Fig. 2), thereby reads upon the claimed Ru foundation bilayer.  In the alternative, given that there is no compositionally difference between a Ru bilayer, the examiner is taking the position that the upper stratum of the Ru foundation layer corresponds to the claimed first foundation layer and the lower stratum of the Ru foundation layer corresponds to the claimed second foundation layer, wherein the first foundation layer is disposed at a recording layer side.  Terajima further discloses that the base is flexible and is made of the material as claimed (Abstract and [0018]).  Although Terajima discloses additional layers can be applied between the foundation layer and base ([0024-0025] and [0032]), Terajima fails to explicitly disclose the seed layer as presently claimed.
40-60 at.% seed layer, which is directly on a polymeric substrate, that is additionally comprised of oxygen of at least 5 at.% (col. 2, lines 51-65 and col. 4, lines 27-34).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima’s additional layer to the seed layer as claimed, since Okumura discloses that the seed layer contributes the crystals of the magnetic layer to be refined and in order to improve coercive force of the medium (col. 2, lines 51-65).
	Regarding claim 2, given that Terajima in view of Okumura’s seed layer are disposed over the base, it is intrinsically clear that the seed layer covers irregularities on the surface of the base.
	Regarding claim 5, Terajima discloses that the recoridn glayer has a granular structure where particles containing Co, Pt, and Cr are separated by an oxide [0009].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. (JP 2006-012319) in view of Okumura et al. (US 5,700,593) as applied to claim 1 and further in view of Murayama et al. (US 5,679,473).
Terajima discloses magnetic recording layer comprising a granular CoCrPt alloy with oxide grain boundaries as set forth above, however, fails to disclose the CoCrPt alloy concentration as claimed.
            Murayama discloses a magnetic recording medium comprising a CoCrPt-SiO2 magnetic layer with overlapping concentration as claimed (col. 4, line 57 – col. 5, line 4 and col. 10, lines 12-28).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference In re Malagari, 182 USPQ 549.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima’s granular magnetic recording layer to be of the concentration as claimed, since Murayama discloses that this is a known material that would provide a high coercivity and remarkably reduced media noise property (Abstract).


Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. (JP 2006-012319) in view of Okumura et al. (US 5,700,593) in view of Igarashi et al. (US 2008/0292909).
Regarding claims 8-10, Terajima discloses a magnetic recording tape (Abstract) consisting of a base (1), Ru foundation layer (2), a CoCrPt magnetic recording layer (3) [0026], which is adjacent to the foundation layer, a protective layer (4), and a top coat layer [0028] (Fig. 1).  Terajima discloses that the Ru foundation layer comprises at least two crystal orientation planes to obtain a ratio ([0013-0014] and Fig. 2), thereby reads upon the claimed Ru foundation bilayer.  In the alternative, given that there is no compositionally difference between a Ru bilayer, the examiner is taking the position that the upper stratum of the Ru foundation layer corresponds to the claimed first foundation layer and the lower stratum of the Ru foundation layer corresponds to the claimed second foundation layer, wherein the first foundation layer is disposed at a recording layer side.  In addition, given that there is no compositionally difference between CoCrPt layer and the claimed magnetic layer, the examiner is taking the position that the upper stratum of Terajima’s magnetic recording layer corresponds to the claimed CoCrPt layer and the lower stratum of the magnetic recording layer corresponds to the claimed magnetic 
Furthermore, although Terajima discloses additional layers, wherein one of the layers corresponds to the claimed another seed layer, can be applied between the foundation layer and base ([0024-0025] and [0032]), Terajima fails to explicitly disclose a seed layer with the composition as presently claimed as well as a soft magnetic layer.
	Okumura discloses a magnetic recording medium comprising an amorphous CrTi40-60 at.% seed layer, which is directly on a polymeric substrate, that is additionally comprised of oxygen of at least 5 at.% (col. 2, lines 51-65 and col. 4, lines 27-34).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima’s additional layer to the seed layer as claimed, since Okumura discloses that the seed layer contributes the crystals of the magnetic layer to be refined and in order to improve coercive force of the medium (col. 2, lines 51-65).
As stated previously, Terajima discloses additional layers can be present between the foundation layer and base, however, Terajima fails to explicitly disclose a soft magnetic layer.
Igarashi discloses the multilayer SUL with the total thickness as presently claimed between a seed layer and a foundation layer [0039-0041].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terajima’s medium to include a SUL between the seed and foundation layer with the structure as claimed, since Igarashi discloses that it would reduce spike noise [0042].
Regarding claim 13, regarding the limitation “formed by roll-to-roll method”, even though product-by-process claims are limited by and defined by the process, determination of 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785